UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period from to 000-53673 (Commission file No.) NetREIT, Inc. (Exact name of registrant as specified in its charter) Maryland 33-0841255 (State or other jurisdiction of incorporation or organization (I.R.S. employer identification no.) 1282 Pacific Oaks Place, Escondido, California 92029 (Address of principal executive offices) (760) 471-8536 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. At November 7, 2011, registrant had issued and outstanding 13,893,723 shares of its common stock, $0.01 par value. Index Page Part I FINANCIAL INFORMATION: 3 Item 1. FINANCIAL STATEMENTS: 3 Condensed Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Shareholders’ Equity for the Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 49 Item 4. Controls and Procedures 49 Part II OTHER INFORMATION: 50 Item 1. Legal Proceedings 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. [Removed and Reserved] 50 Item 5. Other Information 50 Item 6. Exhibits 51 Signatures 52 2 Index Part I. FINANCIAL INFORMATION Item 1. Financial Statements NetREIT, Inc. and Subsidiaries Condensed Consolidated Balance Sheets September30, December31, (Unaudited) ASSETS Real estate assets, net $ $ Lease intangibles, net Land purchase option Mortgages receivable and interest Cash and cash equivalents Restricted cash Other real estate owned Other assets, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Mortgage notes payable $ $ Accounts payable and accrued liabilities Dividends payable Total liabilities Commitments and contingencies Shareholders' equity: Convertible series AA preferred stock, no par value, $25 liquidating preference, shares authorized: 1,000,000;no shares issued and outstanding liquidating value of $1,255,000 - - Common stock series A, $0.01 par value, sharesauthorized: 100,000,000; 13,665,722 and 12,429,878 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Common stock series B, no par value, shares authorized: 1,000; no shares issued and outstanding - - Additional paid-in capital Dividends in excess of accumulated losses ) ) Total shareholders' equity before noncontrolling interests Noncontrolling interests Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements. 3 Index NetREIT, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) ThreeMonths Ended September30, Nine Months Ended September30, Rental income $ Fee and other income Costs and expenses: Rental operating costs General and administrative Depreciation and amortization Total costs and expenses Income (loss) from operations ) ) Interest expense ) Interest income Loss on sale of real estate assets ) - ) - Equity in earnings of real estate ventures - - - Net loss before noncontrolling interests ) Income attributable to noncontrolling interests Net loss ) Preferred stock dividends - - - ) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Loss per common share - basic and diluted: $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See notes to condensed consolidated financial statements. 4 Index NetREIT, Inc. and Subsidiaries Condensed Consolidated Statements of Shareholders’ Equity For the Nine Months Ended September 30, 2011 (Unaudited) Common Stock Addit- ional Paid-in Dividendsin Excess of Accum- ulated Total NetREIT, Inc Share- holders’ Non-cont- rolling Shares Amount Capital Losses Equity Interests Total Balance, December 31, 2010 $ $ $ ) $ $ $ Sale of common stock, net of selling costs - - Repurchase of common stock ) ) ) - ) - ) Repurchase of common stock- related parties ) ) ) - ) - ) Net (loss) income ) ) ) Dividends (declared)/reinvested ) ) - ) Dividends (paid)/reinvested ) ) - ) Issuance of vested restricted stock 21 - - Contributed capital less distributions to noncontrolling interests - Balance, September 30, 2011 $ $ $ ) $ $ $ See notes to condensed consolidated financial statements. 5 Index NetREIT, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended Nine Months Ended September30, September30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock compensation Loss on sale of real estate assets - Bad debt expense Equity in earnings of real estate ventures - ) Contributed capital less distributions of noncontrolling interests ) Income attributable to noncontrolling interests Other assets ) ) Accounts payable and accrued liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Real estate acquisitions ) ) Acquisition of company - ) Proceeds on sale of real estate assets - Deposits on potential acquisitions ) - Purchase of notes receivable net of repayments ) - Restricted cash ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from mortgage notes payable Repayment of mortgage notes payable ) ) Net proceeds from issuance of common stock Repurchase of common stock ) ) Repurchase of common stock - related parties ) - Redemption of preferred stock - ) Deferred stock issuance costs ) ) Exercise of warrants - Exercise of stock options - Dividends paid ) ) Net cash provided by financing activities Additions to cash from consolidation of joint venture - Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning of period End of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Non-cash investing and financing activities: Reclassification of investment in real estate ventures to real estate assets $
